                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

VINCENT LUCAS,                                              )       Case No. 2:18-cv-582
                                                            )
               Plaintiff,                                   )       Judge Watson
                                                            )       Magistrate Judge Vascura
               v.                                           )
                                                            )
TRICIA MOORE, et al.,                                       )       STIPULATED
                                                            )       PROTECTIVE
               Defendants.                                  )       ORDER

       The parties to this Stipulated Protective Order have agreed to the terms of this Order;

accordingly, it is ORDERED:

       1.      Scope. For the purposes of this order, the term “document” shall be broadly

construed and includes electronically stored information. All documents produced in the course

of discovery, including all responses to discovery requests, all deposition testimony and exhibits,

other materials which may be subject to restrictions on disclosure for good cause and information

derived directly therefrom (hereinafter collectively “documents”), shall be subject to this Order

concerning confidential information as set forth below. As there is a presumption in favor of open

and public judicial proceedings in the courts, this Order shall be strictly construed in favor of

public disclosure and open proceedings wherever possible. The Order is also subject to the Local

Rules of this Court and the Federal Rules of Civil Procedure on matters of procedure and

calculation of time periods.

       2.      Form and Timing of Designation. A party may designate documents as

confidential and restricted in disclosure under this Order by placing or affixing the words

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” on the document in a manner that

will not interfere with the legibility of the document and that will permit complete removal of the

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation. A party may designate
a computer file as confidential and restricted in disclosure under this Order by putting the words

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” in the file name. Documents shall

be designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER prior to or at the time

of the production or disclosure of the documents. The designation “CONFIDENTIAL – SUBJECT

TO PROTECTIVE ORDER” does not mean that the document has any status or protection by

statute or otherwise except to the extent and for the purposes of this Order.

       3.      Documents Which May be Designated CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER. Any party may designate documents as CONFIDENTIAL - SUBJECT

TO PROTECTIVE ORDER upon making a good faith determination that the documents contain

information protected from disclosure by statute or that should be protected from disclosure as

confidential personal information, medical or psychiatric information, personnel records, or such

other sensitive information that is not publicly available.

       4.      Depositions. Deposition testimony shall be deemed CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER only if designated as such. Such designation shall be

specific as to the portions of the transcript or any exhibit to be designated as CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER. Thereafter, the deposition transcripts and any those

portions so designated shall be protected as CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER, pending objection, under the terms of this Order.

       5.      Protection of Confidential Material.

               a.      General     Protections. Documents designated CONFIDENTIAL -

       SUBJECT TO PROTECTIVE ORDER under this Order shall not be used or disclosed by

       the parties, counsel for the parties or any other persons identified in ¶ 5(b) for any purpose

       whatsoever other than to prepare for and to conduct discovery and trial in this action,

       including any appeal thereof.
                                                  2
       b.     Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER documents to any third person or entity except as set forth in

subparagraphs (1)-(5). Subject to these requirements, the following categories of persons

may be allowed to review documents that have been designated CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER:

              1)       Counsel. Counsel for the parties and employees and agents of

       counsel who have responsibility for the preparation and trial of the action;

              2)       Parties. Parties and employees of a party to this Order. However,

       Medical and psychological records of Plaintiffs shall be disclosed only to counsel

       for the Defendants and employees and agents of counsel who have responsibility

       for the preparation and trial of the action. Such records shall not be disclosed to

       any other person without specific written consent by Plaintiffs’ counsel.

              3)       Court Reporters and Recorders. Court reporters and recorders

       engaged for depositions;

              4)       Consultants,      Investigators     and      Experts.     Consultants,

       investigators, or experts (hereinafter referred to collectively as “experts”) employed

       by the parties or counsel for the parties to assist in the preparation and trial of this

       action or proceeding, but only after such persons have completed the certification

       contained in Attachment A, Acknowledgment of Understanding and Agreement to

       Be Bound; and

              5)       Others by Consent. Other persons only by written consent of the

       producing party or upon order of the Court and on such conditions as may be agreed



                                          3
              or ordered. All such persons shall execute the certification contained in Attachment

              A, Acknowledgment of Understanding and Agreement to Be Bound.

              c.      Control of Documents. Counsel for the parties shall take reasonable and

       appropriate measures to prevent unauthorized disclosure of documents designated as

       CONFIDENTIAL pursuant to the terms of this Order. Counsel shall maintain the originals

       of the forms signed by persons acknowledging their obligations under this Order for a

       period of 1 year after dismissal of the action, the entry of final judgment and/or the

       conclusion of any appeals arising therefrom.

              d.      Copies. Prior to production to another party, all copies, electronic images,

       duplicates, extracts, summaries or descriptions (hereinafter referred to collectively as

       “copies”) of documents designated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

       ORDER under this Order, or any individual portion of such a document, shall be affixed

       with the designation “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” if the

       word does not already appear on the copy. All such copies shall thereafter be entitled to

       the protection of this Order. The term “copies” shall not include indices, electronic

       databases or lists of documents provided these indices, electronic databases or lists do not

       contain substantial portions or images of the text of confidential documents or otherwise

       disclose the substance of the confidential information contained in those documents.

              e.      Inadvertent Production. If a party notifies the other parties that documents

       previously produced are intended to be protected by this Order, such documents shall be

       treated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER.”.

       6.     Filing of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

Documents Under Seal. The parties should avoid filing entire pleadings under seal. To the extent

that a brief, memorandum or pleading references any document marked as CONFIDENTIAL –
                                                4
SUBJECT TO PROTECTIVE ORDER, then the brief, memorandum or pleading shall refer the

Court to the particular exhibit filed under seal without disclosing the contents of any confidential

information.

                  a.       Before any document marked as CONFIDENTIAL - SUBJECT TO

         PROTECTIVE ORDER is filed under seal with the Clerk, the filing party shall first consult

         with the party that originally designated the document as CONFIDENTIAL - SUBJECT

         TO PROTECTIVE ORDER to determine whether, with the consent of that party, the

         document or a redacted version of the document may be filed with the Court not under seal.

                  b.       Where agreement is not possible or adequate, before a CONFIDENTIAL –

         SUBJECT TO PROTECTIVE ORDER document is filed with the Clerk, that party must

         follow the United States District Court, Southern District of Ohio, Eastern Division’s local

         rule 5.2.1. 1

                  c.       To the extent that it is necessary for a party to discuss the contents of any

         confidential information in a written pleading, then such portion of the pleading may be

         filed under seal with leave of Court. In such circumstances, counsel shall prepare two

         versions of the pleadings, a public and a confidential version. The public version shall

         contain a redaction of references to CONFIDENTIAL - SUBJECT TO PROTECTIVE

         ORDER documents. The confidential version shall be a full and complete version of the

         pleading and shall be filed with the Clerk under seal as above. A copy of the unredacted

         pleading also shall be delivered to the judicial officer’s chambers.




1
  “Unless permitted by statute, parties cannot file documents under seal without leave of Court. Upon obtaining leave
of Court, litigants other than pro se litigants must file the documents electronically using the ECF system as provided
in S.D. Ohio Civ. R. 5.1. Pro se litigants who have obtained leave must follow the procedures set forth in subsection
(b). The Court may strike any document filed under seal if the filing party failed to obtain leave of Court.”

                                                          5
               d.      If the Court or a particular judicial officer has developed an alternative

       method for the electronic filing of documents under seal, then the parties shall follow this

       alternative method and shall not file any documents or pleadings manually with the Clerk

       of Court.

       7.      Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL -

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or

nonparty with standing to object (hereafter “party”). Before filing any motions or objections to a

confidentiality designation with the Court, the objecting party shall have an obligation to meet and

confer in a good faith effort to resolve the objection by agreement. If agreement is reached

confirming or waiving the CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER designation

as to any documents subject to the objection, the designating party shall serve on all parties a notice

specifying the documents and the nature of the agreement.

       8.      Clawback Agreement. In the event a party inadvertently produces a document(s)

that would otherwise be covered by the attorney client privilege, the work product protection

doctrine, or a comparable privilege or protection, that party, may within seven (7) days after

discovering the inadvertent disclosure, request that the protected document(s) be returned. Upon

such a request, there is a presumption that the applicable privilege or protection has not been

waived. The notified party shall make no further use of the protected document(s) and shall return

the purportedly privilege document(s) within ten (10) working days. If the notified party wishes to

challenge the applicability of the privilege or assert that the privilege has been waived, then, the

other party shall, within ten (10) working days from the request for the return of the document(s),

make a written submission to the Court. The party asserting the privilege shall respond within three

(3) working days. The notified party shall promptly return or sequester and not use or disclose the

document(s) until the claim of privilege is resolved by the Court.
                                                  6
         9.     Action by the Court. Applications to the Court for an order relating to any

documents designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER shall be by

motion and any other procedures set forth in the presiding judge’s standing orders or other relevant

orders. The existence of this Stipulated Protective Order does not shift the burden of proving that

information has been properly designated as protected under Rule 26(c), which remains on the

party designating the information as Confidential. Nothing in this Order or any action or

agreement of a party under this Order limits the Court’s power to make any orders that may be

appropriate with respect to the use and disclosure of any documents produced or used in discovery

or at trial.

         10.    Use of Confidential Documents or Information at Trial. All trials are open to

the public. Absent order of the Court, there will be no restrictions on the use of any document that

may be introduced by any party during the trial. If a party intends to present at trial

CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information derived

therefrom, such party shall provide advance notice to the other party at least five (5) days before

the commencement of trial by identifying the documents or information at issue as specifically as

possible (i.e., by Bates number, page range, deposition transcript lines, etc.) without divulging the

actual CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER documents or information. The

Court may thereafter make such orders as are necessary to govern the use of such documents or

information at trial.

         11.    Obligations on Conclusion of Litigation.

                a.      Order Remains in Effect. Unless otherwise agreed or ordered, this Order

         shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                b.      Return of CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

         Documents. Within thirty days after dismissal or entry of final judgment not subject to
                                                   7
       further appeal, all documents treated as CONFIDENTIAL - SUBJECT TO PROTECTIVE

       ORDER under this Order, including copies as defined in ¶ 5(d), shall be returned to the

       producing party unless: (1) the document has been offered into evidence or filed without

       restriction as to disclosure; (2) that party elects to destroy the documents and certifies to

       the producing party that it has done so. Notwithstanding the above requirements to return

       or destroy documents, counsel may retain attorney work product, including an index which

       refers or relates to information designated CONFIDENTIAL – SUBJECT TO

       PROTECTIVE ORDER, so long as that work product does not duplicate verbatim

       substantial portions of the text or images of confidential documents. This work product

       shall continue to be CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER under this

       Order. An attorney may use his or her work product in a subsequent litigation provided that

       its use does not disclose or use CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER

       documents.

                  c.     Return of Documents Filed under Seal. After dismissal or entry of final

       judgment not subject to further appeal, the Clerk may elect to return to counsel for the

       parties or, after notice, destroy documents filed or offered at trial under seal or otherwise

       restricted by the Court as to disclosure.

       12.        Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the

subject matter.

       13.        No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

herein shall be construed or presented as a judicial determination that any documents or

information designated CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER by counsel or
                                                   8
the parties is subject to protection under Federal Rules of Civil Procedure 26(c) or otherwise until

such time as the Court may rule on a specific document or issue.

         14.   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.

               So Ordered.
                                                  /s/ Chelsey M. Vascura
                                              MAGISTRATE JUDGE VASCURA


WE SO MOVE/STIPULATE and agree to abide by the terms of this Order:


                                                     /s/ Patrick Kasson
                                                     Patrick Kasson, Esq. (0055570)
                                                     REMINGER CO., L.P.A.
                                                     200 Civic Center Drive, Suite 800
                                                     Columbus, Ohio 43215
                                                     (614) 228-1311; FAX (614)232-2410
                                                     pkasson@reminger.com
                                                     Attorney for Defendants, Tricia Moore,
                                                     Marica Phelps and City of Newark, Ohio


                                                     /s/ Vincent Lucas
                                                     Vincent Lucas
                                                     vincentlucaslegal@gmail.com
                                                     Plaintiff


                                                     /s/ Daniel Downey
                                                     Daniel T. Downey (0063753)
                                                     Daniel A. Sabol (0096720)
                                                     ddowney@fisheldowney.com
                                                     dsabol@fisheldowney.com
                                                     Attorneys for Defendant Licking County,
                                                     Ohio




                                                 9
                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

VINCENT LUCAS,                                        )       Case No. 2:18-cv-582
                                                              )
               Plaintiffs,                                    )     Judge Watson
                                                              )     Magistrate Judge Vascura
                       v.                                     )
                                                              )
TRICIA MOORE, et al.,                                         )
                                                              )
               Defendants.                                    )     ACKNOWLEDGMENT
                                                                    AND AGREEMENT TO
                                                                    BE BOUND

        The undersigned hereby acknowledges that he/she has read the Protective Order dated
_____________ in the above-captioned action and attached hereto, understands the terms thereof,
and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the U.S. District
Court for the Southern District of Ohio in matters relating to the Protective Order and understands
that the terms of the Protective Order obligate him/her to use documents designated
CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER in accordance with the Order solely
for the purposes of the above-captioned action, and not to disclose any such documents or
information derived directly therefrom to any other person, firm or concern.
        The undersigned acknowledges that violation of the Protective Order may result in
penalties for contempt of court.


Name:

Job Title:

Employer:

Business Address:

Date:
                                      Signature
